DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are not persuasive.
Regarding claim 1 as amended, applicant states: “Arroyo further discloses that each layer 33 is a laminate comprising two tapes 36--36 (see FIGS. 2 and 2A) having a superabsorbent powder 37 disposed therebetween. As clearly seen from fig. 2 of Arroyo, the strength member layer 40 is not between two tapes 36--36 having a superabsorbent powder 37. Therefore, Arroyo in its entirety fails to disclose that the water absorbent material 37 is applied on the at least two fabrics 36-36 on a side facing the heat blocking/reducing/absorbing layer 40. Therefore, Arroyo does not anticipate instant invention.”
The examiner respectfully disagrees with the interpretation of the claimed language and the Arroyo reference.  Claim 1 as amended requires “the water absorbent material (104) on the at least two fabrics (102, 108) is applied on a side facing the heat blocking/reducing/ absorbing layer (106)”.  Arroyo, as noted by applicant, has two waterblocking layers 33 made of two tapes 36-36 with superabsorbent powder 37, and a strength member/heat barrier 40 sandwiched between the waterblocking layers 33.  In effect, there are seven different layers in this “sandwich”, and they are, from inside to outside:
1. first fabric/tape layer 36 (of an inside waterblocking layer 33);
2. first superabsorbent powder layer 37 (of an inside waterblocking layer 33);
3. second fabric/tape layer 36  (of an inside waterblocking layer 33);
4. heat barrier layer 40;
5. third fabric/tape layer 36 (of an outside waterblocking layer 33);
6. second superabsorbent powder layer 37 (of an outside waterblocking layer 33);
7. fourth fabric/tape layer 36 (of an outside waterblocking layer 33).
That is, the heat barrier layer 40 can be reasonably interpreted as being disposed between the first and fourth fabrics, wherein and the water absorbent material on the first and fourth fabrics is applied on a side facing the heat barrier layer 40.
For at least this reason, the arguments against Arroyo are not persuasive.  The remaining arguments are drawn to dependent claims and/or on the premises that Arroyo fails to disclose the claimed invention, and they are therefore also not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,133,034 by Arroyo et al.
Regarding claim 1, Arroyo teaches a heat resistant water blocking tape for use in an optical fiber cable (Figs. 2, 2A) comprising: at least two fabrics (innermost and outermost tapes 36 of two waterblocking layer 33); a water absorbent material on the at least two fabrics (each layer 33 is a laminate comprising two tapes 36--36 having a superabsorbent powder 37 disposed therebetween, ); and a heat blocking/reducing/absorbing layer (strength member 40 made of KEVLAR, which is a known heat barrier), wherein the water absorbent material on the at least two fabrics is applied on a side facing the heat blocking/reducing/ absorbing layer (there are seven different layers: 1. first fabric/tape layer 36 (of an inside waterblocking layer 33); 2. first superabsorbent powder layer 37 (of an inside waterblocking layer 33); 3. second fabric/tape layer 36  (of an inside waterblocking layer 33); 4. heat barrier layer 40; 5. third fabric/tape layer 36 (of an outside waterblocking layer 33); 6. second superabsorbent powder layer 37 (of an outside waterblocking layer 33); 7. fourth fabric/tape layer 36 (of an outside waterblocking layer 33).  That is, the heat barrier layer 40 can be reasonably interpreted as being disposed between the first and fourth fabrics, wherein and the water absorbent material on the first and fourth fabrics is applied on a side facing the heat barrier layer 40.)
Regarding claim 2, Arroyo further teaches the at least two fabrics are applied as a top layer and as a bottom layer of the heat resistant water blocking tape (Fig. 2A, first and second waterblocking layers 33 are used, fabric 36 of the first layer 33 forms a top layer and on the second layer 33 forms a bottom layer).
Regarding claims 5, 6, 19, 20, Arroyo further teaches each tape 36 may comprise polyester nonwoven material. (col. 4, 2nd paragraph)
Regarding claim 7, Arroyo further teaches the water absorbent material (37) on the at least two fabrics is a superabsorbent powder. (col. 4, 2nd paragraph)
Regarding claim 8, Arroyo further teaches the heat blocking/reducing/absorbing layer (40) comprises a polyfilm (a film of the polymer KEVLAR).
Regarding claim 9, Arroyo further teaches the heat blocking/reducing/absorbing layer (40) is sandwiched between the top layer (36 of the first layer 33) and the bottom layer (36 of the second layer 33) as illustrated in Fig. 2A.
Regarding claim 12, KEVLAR can withstand a temperature up to 250 C.
Regarding claim 14, Arroyo further teaches the super absorbent powder is sandwiched between a first layer (36 of the first waterblocking layer 33) and a second layer (40) as illustrated in Fig. 2A.
Regarding claim 15, Arroyo further teaches the super absorbent powder (37) is sandwiched between the second layer (40) and a third layer (36 of the second waterblocking layer 33).
Regarding claim 16, Arroyo further teaches the top layer (36 of the first waterblocking layer 33) is functional as the first layer of the heat resistant water blocking tape.
Regarding claim 17, Arroyo further teaches the bottom layer (36 of the second waterblocking layer 33) is functional the third layer of the heat resistant water blocking tape.
Regarding claim 18, Arroyo further teaches the second layer (KEVLAR layer 40) of the heat resistant water blocking tape is functionally configured as a heat barrier for the core of the optical cable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al.
Regarding claims 3, 4, Arroyo teaches the heat resistant water blocking tape for the optical cable and the top/bottom layer (fabric 36) has a thickness of 0.35mm.  The thickness of these layers/fabrics is a result-effective variable that directly affects the cable’s diameter, which Arroyo suggests should be limited (“members 50--50 extending longitudinally in the cable in the interstices shown add nothing to the outer diameter of the cable”, col. 5, first paragraph).  It thus would have been obvious to one having ordinary skill in the art to perform routine experimentation and/or research to determine an appropriate thickness for the fabric 36 in Arroyo’s invention that still meets the required waterblocking function, in order to optimize the size, weight, cost of the cable for its application.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al. as applied to claim 1 above, and further in view of CN106842465A patent publication by Ai et al.  English translation (the translation) is attached to this Office action.
Regarding claim 10, Arroyo teaches the heat resistant water blocking tape for the optical cable but does not state the thickness of the armor layer made of KEVLA, which has inherent heat blocking properties.  The thickness of the layer is a result-effective variable that directly affects the cable’s diameter, which Arroyo suggests should be limited (“members 50--50 extending longitudinally in the cable in the interstices shown add nothing to the outer diameter of the cable”, col. 5, first paragraph).  Ai also teaches an optical fiber cable that also comprises an aramid armouring layer (5) whose thickness is 0.1-0.6mm (see at least claim 1 in the translation).  It thus would have been obvious to one having ordinary skill in the art to perform routine experimentation and/or research to determine an appropriate thickness for the KEVLAR layer 50 in Arroyo’s invention that still meets the required armor function, as suggested by Ai, in order to optimize the size, weight, cost of the cable for its application.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP5249248 discloses a cable core wrap binder which provides water-blocking.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883